NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                       2009-7057


                                   ROKE B. SANTOS,

                                                      Claimant-Appellant,

                                            v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.



      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Scott D. Austin, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Tony West, Assistant Attorney
General, Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director.
Of counsel on the brief were Michael J. Timinski, Deputy Assistant General Counsel,
and Rachael T. Shenkman, Attorney, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Donald L. Ivers
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-7057


                                ROKE B. SANTOS,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           07-0586

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (DYK, SCHALL, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED    February 4, 2010                   /s/ Jan Horbaly
                                          Jan Horbaly, Clerk